Citation Nr: 1631992	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder to include, but not limited to, an irritable bowel syndrome, to include secondary to treatment for prostatitis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1996 to May 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an irritable bowel syndrome was caused by or is related to his gastritis that was treated in service.  He also contends that an irritable bowel syndrome is caused or permanently aggravated by antibiotic treatment taken to treat his service-connected prostatitis.

As a preliminary matter, the Board notes that the Veteran's claims file does not contain a notification letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including information specific to the evidence necessary to substantiate a claim for either direct or secondary service connection, in relation to his claim for irritable bowel syndrome.  If such notice was sent, it should be associated with the Veteran's claims file.  If not, the Veteran must be provided with such notice.  

Secondly, while the Veteran underwent a VA examination in January 2013 for an irritable bowel syndrome, and while the examination adequately addressed his contentions, symptoms, and diagnoses, the opinions regarding service connection are inadequate for rating purposes.  Specifically, the examiner, a physician's assistant, stated that it was less likely than not that an irritable bowel syndrome was caused by antibiotic medication for prostatitis because the appellant was prescribed Flomax, not an antibiotic, and doxycycline, an antibiotic, which the Veteran denied taking.  

Significantly, a review of the Veteran's records show that he has been prescribed antibiotics, to specifically include Ciprofloxacin for prostatitis.  Specifically, in July 2008, VA records show that the Veteran was prescribed Ciprofloxacin for his prostatitis.  Additionally, a July 2009 treatment report noted that the Veteran reported gastritis from taking antibiotics prescribed for the treatment of his prostatitis.  The physician assistant did does not address this medical information that the Veteran has been prescribed and has taken antibiotics in the past for his treatment of prostatitis.

Additionally, an opinion provided by M.B.K., M.D., a physician who reviewed the Veteran's medical records and file, noted gastrointestinal symptoms beginning in the late 1990s and continuing.  Dr. M.B.K. opined that the appellant's symptoms were suggestive of a chronic disorder.  Dr. M.B.K. noted that chronic gastrointestinal conditions are often preceded by a gastrointestinal infection, such as the one the Veteran had in service.  Dr. M.B.K. opined that the Veteran's irritable bowel syndrome was more likely than not caused by the acute gastroenteritis which the claimant contracted in service, as well as antibiotic treatment for his service connected prostatitis.

Based on this, a new VA opinion is necessary, which both accounts for the medical treatment records that show the prescription of antibiotics to treat prostatitis, and addresses the contentions of Dr. M.B.K.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file any VCAA notice sent with regard to the claim of entitlement to service connection for an irritable bowel syndrome.  If there is no record of a VCAA notice, or that notice does not provide information addressing both direct and secondary service connection, provide the Veteran with proper VCAA notice as to what is required to substantiate a claim for service connection for irritable bowel syndrome, both direct and secondary, and the respective roles of the Veteran and VA in obtaining such evidence.

2. The RO must provide the Veteran's claims file to a gastroenterologist.  A new examination is only required if deemed necessary by the gastroenterologist.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the gastroenterologist for review, and she/he must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the gastroenterologist must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the reviewing physician must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board invites the gastroenterologist's attention to the following:

i) VA medical treatment records, including those from July 2008 and July 2009, indicating that the Veteran was prescribed Ciprofloxacin in order to treat his service-connected prostatitis.

ii) The December 2013 medical opinion of Dr. M.B.K., opining that the Veteran's irritable bowel syndrome was at least as likely as not caused by the combination of gastroenteritis in service and antibiotic treatment for prostatitis.

Both must be specifically acknowledged and addressed in the physician's opinion.

c) The gastroenterologist must provide an opinion including specific findings as to the following:

i) Does the Veteran have some type of chronic gastrointestinal disorder to include, but not limited to, an irritable bowel syndrome?

ii) Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disorder to include, but not limited to, an irritable bowel syndrome is proximately due to or the result of his service-connected prostatitis, to include any antibiotic treatment for prostatitis.

iii) Whether it is at least as likely as not (50 percent or greater probability) that a gastrointestinal disorder to include, but not limited to, an irritable bowel syndrome is aggravated beyond its natural progression by his service-connected prostatitis, to include any antibiotic treatment for prostatitis. 

iv) If the gastroenterologist determines that the Veteran's irritable bowel syndrome was NOT caused and is not aggravated by prostatitis, to include treatment therefor, address whether it is at least as likely as not (50 percent or greater probability) that a gastrointestinal disorder to include, but not limited to, an irritable bowel syndrome began during active service or is related to any incident of service.

d) As part of the opinion, the gastroenterologist must address the Veteran's competent lay statements regarding onset of the disability in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Then after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




